Citation Nr: 1814329	
Decision Date: 03/01/18    Archive Date: 03/14/18

DOCKET NO.  14-05 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDINGS OF FACT

The medical evidence of record is equally divided as to whether tinnitus is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor tinnitus is found to have been incurred inservice.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision reached below there is no duty to address whether VA has fulfilled its responsibilities under the Veterans Claims Assistance Act of 2000.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran is claims entitlement to service connection for tinnitus. He testified in March 2017 that he had been subjected to excessive noise exposure as a machinist mate and munitions handler aboard a destroyer operating in a combat area, and that hearing protection was not worn nor required during service. While the appellant's DD Form 214 reflects that he served as a seaman, his personnel records confirm training as a machinist's mate, duties on a destroyer, and service in the Vietnam theater of operations.  

The Veteran was afforded a VA examination in February 2011.  The examiner noted that the Veteran reported constant bilateral subjective tinnitus.  While the February 2011 examiner stated that the Veteran's exposure to hazardous noise was highly probable, he determined that the tinnitus was less likely as not (less than 50/50 probability) caused by or a result of in-service acoustic trauma.  As rationale for his opinion, the examiner noted that only seldom did noise cause permanent tinnitus without also causing hearing loss.  The examiner also opined that tinnitus was more likely caused by occupational noise exposure, hypertension and diabetes.  The examiner also indicated, however, that it would be speculative to allocate a portion of the current tinnitus to those etiologies

In April 2017, a VA physician opined that it was more likely than not that the Veteran's tinnitus was related to his military service.  The physician noted that the appellant worked as a machinist's mate on a destroyer, and that his ship was involved in fire support missions.  A review of the history of the Veteran's ship confirms that the USS Hubbard (DD 748) did fire numerous rounds onto enemy positions in the Republic of Vietnam.

In this case there is evidence both favoring and against the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b).  Accordingly, entitlement to service connection for tinnitus is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

The appeal is allowed.


ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


